DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 07 and October 19, 2021 and  has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Shi et al. (US 2019/0159088, hereinafter Shi).
Regarding claim 1, Shi teaches a communications device (UE – FIG. 3) for use in a mobile communications network, the mobile communications network comprising a plurality of infrastructure equipment each providing wireless connectivity within at least one cell, wherein the communications device comprises circuitry configured to: 
receive first information transmitted by a first infrastructure equipment ([0129] - neighboring base station) indicating whether a first cell under control of the first infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and the second core network, the first cell being a neighbour of a second cell   ([0129] - UE may learn type information of a core network of a neighboring base station by reading a broadcast message of the neighboring base station, where the broadcast message of the neighboring base station carries the type information of the core network of the neighboring base station. Note: “reading a broadcast message of the neighboring base station “ indicates that the UE receives the broadcast message sent by the neighboring base station. [0004] - The eLTE eNB can be connected to both a core network corresponding to an existing radio access network, for example, an evolved packet core (EPC), and a core network corresponding to the new radio access network, for example, a next-generation core (NG Core)), 
transmit an automatic neighbour relation report to a second infrastructure equipment, the automatic neighbour relation report comprising second information indicating whether the first cell is connected to the first core network or both of the first core network and the second core network ([0129] - The UE reports the type information of the core network to a serving base station (for example, the UE reports the information by using a measurement report). For example, the type information of the core network may include one or a combination of a plurality of the following information: identification information of the core network, core network connection indication information, and a location area identifier allocated to the neighboring base station by a device of the core network), 
wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC ([0004] - The eLTE eNB can be connected to both a core network corresponding to an existing radio access network, for example, an evolved packet core (EPC), and a core network corresponding to the new radio access network, for example, a next-generation core (NG Core)).
Regarding claim 2, Shi teaches claim 1 and further teaches wherein an interface is formed between the first infrastructure equipment and the second infrastructure equipment if both of the first cell and the second cell are connected to the first core network or both of the first core network and the second core network (FIG. 2 - LTE eNB and eLTE eNB are both connected to an EPC and communicate with each other via X2 interface).
Regarding claim 3, Shi teaches  An infrastructure equipment ([0129] - neighboring base station) for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and one or more other infrastructure equipment each providing wireless connectivity within at least one cell, and a communications device configured to communicate wirelessly with at least the infrastructure equipment, wherein the infrastructure equipment is in control of a first cell and comprises circuitry configured to:
transmit first information indicating whether the first cell under control of the infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and the second core network, the first cell being a neighbour of a second cell ([0129] - UE may learn type information of a core network of a neighboring base station by reading a broadcast message of the neighboring base station, where the broadcast message of the neighboring base station carries the type information of the core network of the neighboring base station. Note: “reading a broadcast message of the neighboring base station “ indicates that the UE receives the broadcast message sent by the neighboring base station. [0004] - The eLTE eNB can be connected to both a core network corresponding to an existing radio access network, for example, an evolved packet core (EPC), and a core network corresponding to the new radio access network, for example, a next-generation core (NG Core). [0139] - An LTE eNB sends an interface setup request message to an eLTE eNB. [0141] - … the interface setup request message includes configuration information of the LTE eNB. The configuration information of the LTE eNB includes information about a core network connected to the LTE eNB. [0142] - After receiving the interface setup request information, the eLTE eNB sends interface setup response information to the LTE eNB, where the interface setup response information message includes configuration information of the eLTE eNB. [0144] - the configuration information of the eLTE eNB includes information about one or more core networks connected to the eLTE eNB. The information may be specifically identification information of the core network, and/or connection indication information indicating presence of connections from the eLTE eNB to the core networks), 
wherein transmitting the first information triggers transmission of an automatic neighbour relation report to an other infrastructure equipment, the automatic neighbour relation report comprising second information indicating whether the first cell is connected to the first core network or both of the first core network and the second core network, wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC ([0129] - The UE reports the type information of the core network to a serving base station (for example, the UE reports the information by using a measurement report). For example, the type information of the core network may include one or a combination of a plurality of the following information: identification information of the core network, core network connection indication information, and a location area identifier allocated to the neighboring base station by a device of the core network. [0004] - The eLTE eNB can be connected to both a core network corresponding to an existing radio access network, for example, an evolved packet core (EPC), and a core network corresponding to the new radio access network, for example, a next-generation core (NG Core)).
Regarding claim 4, Shi teaches claim 3 and further teaches wherein the circuitry is further configured to transmit a connection setup request message to the other infrastructure equipment in control of the second cell, the connection setup request message comprising an indication of whether the first cell is connected to the first core network operating or both of the first core network and the second core network ([0139] An LTE eNB sends an interface setup request message to an eLTE eNB. [0141] - … the interface setup request message includes configuration information of the LTE eNB. The configuration information of the LTE eNB includes information about a core network connected to the LTE eNB).
Regarding claim 5, Shi teaches claim 4 and further teaches wherein the circuitry is further configured to receive, based on the connection setup request message, a connection response message comprising an indication of whether the second cell is connected to the first core network or both of the first core network and the second core network ([0142] - After receiving the interface setup request information, the eLTE eNB sends interface setup response information to the LTE eNB, where the interface setup response information message includes configuration information of the eLTE eNB. [0144] - the configuration information of the eLTE eNB includes information about one or more core networks connected to the eLTE eNB. The information may be specifically identification information of the core network, and/or connection indication information indicating presence of connections from the eLTE eNB to the core networks).
Regarding claim 6, Shi teaches claim 4 and further teaches wherein the circuitry is further configured to forming an interface between the infrastructure equipment and the other infrastructure equipment if both of the first cell and the second cell are connected to the first core network or both of the first core network and the second core network (the LTE eNB, completes an interface setup or configuration information update process with a target base station, namely, the eLTE eNB,).
Regarding claim 7, Shi teaches claim 4 and further teaches wherein the circuitry is further configured to transmit the first information to the communications device ([0129] - UE may learn type information of a core network of a neighboring base station by reading a broadcast message of the neighboring base station, where the broadcast message of the neighboring base station carries the type information of the core network of the neighboring base station. Note: “reading a broadcast message of the neighboring base station “ indicates that the UE receives the broadcast message sent by the neighboring base station).
Regarding claim 8, Shi teaches claim 4 and further teaches wherein the communication device transmits the automatic neighbour relation report to the other infrastructure equipment  ([0129] - The UE reports the type information of the core network to a serving base station (for example, the UE reports the information by using a measurement report). For example, the type information of the core network may include one or a combination of a plurality of the following information: identification information of the core network, core network connection indication information, and a location area identifier allocated to the neighboring base station by a device of the core network..)
Regarding claim 9, Shi teaches an infrastructure equipment ([0129] - serving base station) for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and one or more other infrastructure equipment each providing wireless connectivity within at least one cell, and a communications device configured to communicate wirelessly with at least the infrastructure equipment, wherein the infrastructure equipment is in control of a first cell and comprises circuitry configured to: 
receive an automatic neighbour relation report, the automatic neighbour relation report comprising first information indicating whether a second cell, which is a neighbour of the first cell, is connected to a first core network operating in accordance with a first communications protocol or both of the first core network and a second core network operating in accordance with a second communications protocol ([0129] - The UE reports the type information of the core network to a serving base station (for example, the UE reports the information by using a measurement report). For example, the type information of the core network may include one or a combination of a plurality of the following information: identification information of the core network, core network connection indication information, and a location area identifier allocated to the neighboring base station by a device of the core network. [0139] - An LTE eNB sends an interface setup request message to an eLTE eNB. [0141] - … the interface setup request message includes configuration information of the LTE eNB. The configuration information of the LTE eNB includes information about a core network connected to the LTE eNB. [0142] - After receiving the interface setup request information, the eLTE eNB sends interface setup response information to the LTE eNB, where the interface setup response information message includes configuration information of the eLTE eNB. [0144] - the configuration information of the eLTE eNB includes information about one or more core networks connected to the eLTE eNB. The information may be specifically identification information of the core network, and/or connection indication information indicating presence of connections from the eLTE eNB to the core networks).
  wherein the second cell is under control of an other infrastructure equipment that is connected to the first core network, the second core network, or both of the first core network and the second core network, wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC ([0004] - The eLTE eNB can be connected to both a core network corresponding to an existing radio access network, for example, an evolved packet core (EPC), and a core network corresponding to the new radio access network, for example, a next-generation core (NG Core)).
Regarding claim 10, Shi teaches claim 9 and further teaches wherein the circuitry is further configured to receive a connection setup request message from the other infrastructure equipment in control of the second cell, the connection setup request message comprising an indication of whether the second cell is connected to the first core network operating or both of the first core network and the second core network ([0139] An LTE eNB sends an interface setup request message to an eLTE eNB. [0141] - … the interface setup request message includes configuration information of the LTE eNB. The configuration information of the LTE eNB includes information about a core network connected to the LTE eNB).
Regarding claim 11, Shi teaches claim 10 and further teaches, wherein the circuitry is further configured to transmit, based on the connection setup request message, a connection response message comprising an indication of whether the first cell is connected to the first core network or both of the first core network and the second core network ([0142] - After receiving the interface setup request information, the eLTE eNB sends interface setup response information to the LTE eNB, where the interface setup response information message includes configuration information of the eLTE eNB. [0144] - the configuration information of the eLTE eNB includes information about one or more core networks connected to the eLTE eNB. The information may be specifically identification information of the core network, and/or connection indication information indicating presence of connections from the eLTE eNB to the core networks).
Regarding claim 12, Shi teaches claim 10 and further teaches wherein the circuitry is further configured to form an interface between the infrastructure equipment and the other infrastructure equipment if both of the first cell and the second cell are connected to the first core network or both of the first core network and the second core network (the LTE eNB, completes an interface setup or configuration information update process with a target base station, namely, the eLTE eNB).
Regarding claim 13, Shi teaches claim 9 and further teaches wherein the circuitry is further configured to receive the automatic neighbour relation report from the communications device ([0129] - The UE reports the type information of the core network to a serving base station (for example, the UE reports the information by using a measurement report). For example, the type information of the core network may include one or a combination of a plurality of the following information: identification information of the core network, core network connection indication information, and a location area identifier allocated to the neighboring base station by a device of the core network..).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9 and 8 of Patent No. 11,140,591.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader.

Application 17/467,452
Patent 11,140,591

1. A communications device for use in a mobile communications network, the mobile communications network comprising a plurality of infrastructure equipment each providing wireless connectivity within at least one cell, wherein the communications device comprises circuitry configured to: receive first information transmitted by a first infrastructure equipment indicating whether a first cell under control of the first infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and the second core network, the first cell being a neighbour of a second cell, transmit an automatic neighbour relation report to a second infrastructure equipment, the automatic neighbour relation report comprising second information indicating whether the first cell is connected to the first core network or both of the first core network and the second core network, wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC.


























3. An infrastructure equipment for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and one or more other infrastructure equipment each providing wireless connectivity within at least one cell, and a communications device configured to communicate wirelessly with at least the infrastructure equipment, wherein the infrastructure equipment is in control of a first cell and comprises circuitry configured to: transmit first information indicating whether the first cell under control of the infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and the second core network, the first cell being a neighbour of a second cell, wherein transmitting the first information triggers transmission of an automatic neighbour relation report to an other infrastructure equipment, the automatic neighbour relation report comprising second information indicating whether the first cell is connected to the first core network or both of the first core network and the second core network, wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC.













9. An infrastructure equipment for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and one or more other infrastructure equipment each providing wireless connectivity within at least one cell, and a communications device configured to communicate wirelessly with at least the infrastructure equipment, wherein the infrastructure equipment is in control of a first cell and comprises circuitry configured to: receive an automatic neighbour relation report, the automatic neighbour relation report comprising first information indicating whether a second cell, which is a neighbour of the first cell, is connected to a first core network operating in accordance with a first communications protocol or both of the first core network and a second core network operating in accordance with a second communications protocol, wherein the second cell is under control of an other infrastructure equipment that is connected to the first core network, the second core network, or both of the first core network and the second core network, wherein the first core network is a 5G Core Network, 5GC, and the second core network is an Evolved Packet Core, EPC.



7. A communications device for use in a mobile communications network, the mobile communications network comprising a plurality of infrastructure equipment each providing wireless connectivity within at least one cell, wherein the communications device comprises transmitter circuitry configured to
transmit signals to the infrastructure equipment, receiver circuitry configured to receive signals from the infrastructure equipment, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to communicate wirelessly with at least a first of the infrastructure equipment in control of a first cell, to determine whether a second cell under control of a second of the infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and a second core network, the second cell being a neighbour of the first cell, to transmit an automatic neighbour relation report to the first infrastructure equipment, the automatic neighbour relation report comprising an indication of whether the second cell is connected to the first core network, the second core network, or both of the first core network and the second core network, to initiate a handover of the communications device from the first infrastructure equipment to the second infrastructure equipment using an X2 interface between the first infrastructure equipment and the second infrastructure equipment upon determining both of the first cell and the second cell are connected to the same core networks, to initiate a handover of the communications device from the first infrastructure equipment to the second infrastructure equipment using an S1 interface between the first infrastructure equipment and a core network upon determining the first cell and the second cell are connected to different core networks operating in accordance with different communication protocols, and to initiate a handover of the communications device from the first infrastructure equipment to the second infrastructure equipment using an X2 interface between the first infrastructure equipment and the second infrastructure equipment upon determining the first cell and the second cell are connected to different core networks operating in accordance with the same communications protocol.

9. An infrastructure equipment for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and other infrastructure equipment each providing wireless connectivity within at least one cell, wherein the infrastructure equipment is in control of a first cell and comprises transmitter circuitry configured to transmit signals to the other infrastructure equipment, receiver circuitry configured to receive signals from the other infrastructure equipment, controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit a connection setup request message to one of the other infrastructure equipment in control of a second cell, the connection setup request message comprising an indication of whether the first cell is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and a second core network, the second cell being a neighbour of the first cell, to initiate a handover of a communications device to the other infrastructure equipment using an X2 interface with the other infrastructure equipment upon determining both of the first cell and the second cell are connected to the same core networks, to initiate a handover of the communications device to the other infrastructure equipment using an S1 interface with a core network upon determining the first cell and the second cell are connected to different core networks operating in accordance with different communication protocols, and to initiate a handover of the communications device to the other infrastructure equipment using an X2 interface with the other infrastructure equipment upon determining the first cell and the second cell are connected to different core networks operating in accordance with the same communications protocol.

8. An infrastructure equipment for use in a mobile communications network, the mobile communications network comprising one or more other infrastructure equipment, the infrastructure equipment and one or more other infrastructure equipment each providing wireless connectivity within at least one cell, and a communications device configured to communicate Wirelessly with at least the infrastructure equipment, wherein the infrastructure equipment is in control of a first cell and comprises transmitter circuitry configured to transmit signals to the communications device and the other infrastructure equipment, receiver circuitry configured to receive signals from the communications device and the other infrastructure equipment, controller circuitry configured to control the transmitter circuitry and the receiver circuitry to receive an automatic neighbour relation report from the communications device, the automatic neighbour relation report comprising an indication of whether a second cell under control of one of the other infrastructure equipment is connected to a first core network operating in accordance with a first communications protocol, a second core network operating in accordance with a second communications protocol, or both of the first core network and a second core network, the second cell being a neighbour of the first cell, to initiate a handover of the communications device to the other infrastructure equipment using an X2 interface with the other infrastructure equipment upon determining both of the first cell and the second cell are connected to the same core networks, to initiate a handover of the communications device to the other infrastructure equipment using an S1 interface with a core network upon determining the first cell and the second cell are connected to different core networks operating in accordance with different communication protocols, and. to initiate a handover of the communications device to the other infrastructure equipment using an X2 interface with the other infrastructure equipment upon determining the first cell and the second cell are connected to different core networks operating in accordance with the same communications protocol.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642